Citation Nr: 1828347	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, and to include as secondary to erectile dysfunction.

2. Entitlement to an initial rating in excess of 10 percent for cervical degenerative disc disease (DDD) spondylosis and intervertebral disc syndrome status post fusion surgery.

3. Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis, degenerative changes with disc extrusion and herniation.

4. Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1981 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented sworn testimony at a hearing before the undersigned in June 2017.  

The Board remanded this matter in March 2017 for additional development.  

In the course of his June 2017 hearing, the Veteran explained that his dehydration claim involved anxiety stemming from in-service events, and that his erectile dysfunction impacted his emotional well-being.  Accordingly, the Board has recharacterized the dehydration claim to encompass all disorders reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The issues of entitlement to an acquired psychiatric disorder and of entitlement to ratings in excess of 10 percent for radiculopathies of upper and lower extremities and spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's spine disabilities have been productive of neurologic impairment of the right lower extremity that results in disability analogous to at least mild incomplete paralysis of the sciatic nerve.

2.  The Veteran's spine disabilities have been productive of neurologic impairment of the left lower extremity that results in disability analogous to at least mild incomplete paralysis of the sciatic nerve.  

3.  The Veteran's spine disabilities have been productive of neurologic impairment of the left upper extremity that results in disability analogous to at least mild incomplete paralysis of the median nerve.

4.  The Veteran's spine disabilities have been productive of neurologic impairment of the right upper extremity that results in disability analogous to at least mild incomplete paralysis of the median nerve.

5.  The Veteran's erectile dysfunction is manifested by difficulty in achieving erections, but without any deformity.  

CONCLUSION OF LAW

1.  The criteria for an initial 10 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

2.  The criteria for an initial 10 percent rating for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

3.  The criteria for an initial 10 percent rating for left upper extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.124a, DC 8515 (2017).

4.  The criteria for an initial 10 percent rating for right upper extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.124a, DC 8515 (2017).

5.  The criteria for an initial compensable disability rating for erectile dysfunction are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.115b, 4.31, DC 7522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  INCREASED SPINE DISABILITIES RATINGS

The Veteran seeks higher ratings for his spine disabilities.  This diagnostic code directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243.  There are currently no separate ratings in effect for radiculopathy or any other associated neurologic impairment.  

VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Veteran's Service Treatment Records, a September 2013 VA examination, submissions from the Veteran, and the Veteran's testimony all show that the Veteran has experienced at least mild neurological impairment of upper and lower extremities associated with his spine for the entire period on appeal.  Disability ratings of 10 percent are warranted, for mild paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8520, and a 10 percent rating is appropriate for mild incomplete paralysis of the median nerve under DC 8515.  Accordingly, the evidence supports a rating of at least 10 percent for bilateral upper and lower extremity radiculopathy for the entire period on appeal.  See 38 C.F.R. § 4.124a, DC 8515 and DC8520.  

II.  COMPENSABLE RATING FOR ERECTILE DYSFUNCTION

The Board denies entitlement to a compensable rating for the Veteran's erectile dysfunction because the Veteran does not have a deformity of his penis.  The Veteran's erectile dysfunction is rated as noncompensable under 38 C.F.R. § 4.115b, DC 7522 (penis, deformity, with loss of erectile power).  DC 7522 provides a sole rating of 20 percent for deformity of the penis with loss of erectile power.  No other disability rating is provided by this diagnostic code.  See 38 C.F.R. § 4.115b, DC 7522.  The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular rating requires residuals and the schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  The Veteran testified that he does not have any deformity of the penis.  See Hr'g Tr. at 18.  The medical and lay evidence is consistent with this testimony, and confirms difficulty in achieving erections, but without any penile deformity.  As indicated in the "Introduction" section of this decision, VA will consider whether the Veteran's disability has caused or aggravated a psychiatric disorder, but there is no evidence to support a compensable rating under DC 7522.  Accordingly, the preponderance of the evidence is against an initial compensable rating for the Veteran's erectile dysfunction.  The benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial rating of at least 10 percent for right lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of VA monetary benefits.

An initial rating of at least 10 percent for left lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of VA monetary benefits.

An initial rating of at least 10 percent for left upper extremity radiculopathy is granted, subject to the law and regulations governing the payment of VA monetary benefits.  

An initial rating of at least 10 percent for right upper extremity radiculopathy is granted, subject to the law and regulations governing the payment of VA monetary benefits.

An initial compensable rating for the Veteran's erectile dysfunction is denied.  


REMAND

The Veteran has testified that his spine disabilities have worsened since his most recent examinations.  Accordingly, the Veteran's claim of increased ratings for those disabilities must be remanded for a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, a remand is necessary to provide the Veteran with a new VA examination addressing his spine disabilities and bilateral upper and lower extremity radiculopathy.  The U.S. Court of Appeals for Veteran's Claims (the Court) recently issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) concerning the adequacy of VA orthopedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  Sharp at 35.  In light of these decisions, the Board finds that a new VA examination should be provided addressing the Veteran's spine disabilities and related radiculopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's anxiety claim must also be remanded to afford the Veteran an examination to ascertain the nature and etiology of his anxiety and whether it has any relation to his in-service or erectile dysfunction.  The Board notes that this claim has been recharacterized from what was previously considered as "dehydration."  At his hearing the Veteran recounted significant feelings of anxiety that his in-service heat exhaustion events brought-on and how anxiety has continued to today.  The Veteran also testified as to the emotional impact his erectile dysfunction has had on his life.  The Veteran is competent to report regarding the symptoms he experienced during and post service and the Board finds his testimony credible.  

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and ask the Veteran to provide authorizations for any private medical records he would like considered in connection with his appeal.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service anxiety symptomatology and the nature, extent and severity of spine and radiculopathy symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for VA examinations to determine the current nature and severity of his spine disabilities and the associated radiculopathies, as well as examinations to determine the nature and etiology of the Veteran's psychiatric disorder, to include anxiety.  

The appropriate examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The appropriate examiner should also diagnose all psychiatric disabilities present, to include anxiety, and opine as to: 

(1) whether it is at least as likely as not that the any diagnosed disability had its onset in service or resulted from the Veteran's dehydration, heat stress, and heat exhaustion;

(2) whether it is at least as likely as not that any diagnosed disability is caused by his service-connected erectile dysfunction; and

(3) whether it is at least as likely as not that any diagnosed disability is aggravated beyond its normal progression by his service-connected erectile dysfunction.

In considering the above questions, please note that the Board has found the Veteran credible regarding his reported difficulties with heat exhaustion and heat stress events in service and his resulting feelings of anxiety.  The Board has also found the Veteran credible with respect to his reports regarding the impact of his erectile dysfunction.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


